Citation Nr: 1700486	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as arteriosclerosis, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased disability rating for bilateral hearing loss in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1959 to August 1963, and from November 1963 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for hypertension, and a March 2009 rating decision, which, in pertinent part, denied a compensable disability rating for bilateral hearing loss.  During the pendency of this appeal, in an August 2012 rating decision, the Appeals Management Center (AMC) granted a 10 percent disability rating for bilateral hearing loss, effective from the date of receipt of claim for increased rating on May 9, 2008. 

This case was first before the Board in December 2011, where the Board remanded the issues on appeal to obtain VA examinations and to locate any potentially outstanding service personnel records.  Upon adequate compliance with the directives of the June 2014 remand, the matter was again before the Board in January 2015, where the case was remanded to schedule the Veteran for a new hearing before the Board, as the previous Veterans Law Judge (VLJ) who heard the matter in October 2011 had retired.  The requested Board hearing was held in May 2015 before the undersigned VLJ and the hearing transcript has been associated with the record.

The matter was again before the Board in July 2015 where, in pertinent part, the remaining issues on appeal were remanded for new VA examinations and opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Having reviewed the record, as to the hearing loss rating issue, the Board finds that an adequate VA audiometric examination was performed and the issue of an increased rating for bilateral hearing loss is ripe for adjudication.  Unfortunately, as will be discussed below, the VA hypertension examination conducted as part of the remand is inadequate and remand for an addendum opinion is necessary.  Id.

The Veteran testified from Columbia, South Carolina, at a May 2015 Board videoconference hearing before the undersigned VLJ, who was seated in Washington, DC.  The Veteran also testified at an October 2011 Travel Board hearing in Columbia, South Carolina.  The hearing transcripts have been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for hypertension, claimed as arteriosclerosis, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's bilateral hearing loss has manifested no more than level V hearing in the right ear and level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision the Board remands the issue of service connection for hypertension.  As such, further discussion of VA's duties to notify and to assist as to that issue is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In October 2008, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The October 2008 VCAA notice was issued to the Veteran prior to the March 2009 rating decision denying an increased disability rating for hearing loss.  The increased disability rating issue was readjudicated in the April 2011 statement of the case (SOC), and the August 2012 and May 2016 supplemental statements of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA audiometric examinations in October 2008, September 2010, January 2012, and April 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, taken together, the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  Again, taken together, the VA examiners adequately addressed the effect of the Veteran's hearing loss on occupational and daily activities.  Further, the Veteran also discussed the effects of the disability on occupational and daily activities at the October 2011 and May 2015 Board hearings.

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the hearing loss rating issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the United States Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran asserts that an increased disability rating is warranted for the service-connected bilateral hearing loss.  In an October 2008 statement in support of claim, the Veteran advanced having difficulty using the phone and with high pitched noises.  An August 2009 statement from the Veteran reflects difficulty understanding others, along with additional hearing problems while on the phone or in high elevations.  At the October 2011 Travel Board hearing, the Veteran testified to having difficulty with word recognition.  Additionally, at the May 2015 Board videoconference hearing, the Veteran again advanced having difficulty understanding what others say during conversations, particularly in a noisy environment.

Lay statements submitted by the Veteran's friends and family note symptoms including difficulty understanding certain words in a conversation, difficulty hearing certain sounds at certain frequencies and in different head positions, and difficulty with telephone conversations. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that an increased disability rating in excess of 10 percent for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and VA audiometric examinations.

The Veteran underwent a VA audiometric examination in October 2008.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
60
80
LEFT
25
30
50
75

Speech recognition scores conveyed speech discrimination of 96 percent in the right ear and 92 percent in the left ear.  The examination report reflects that the Veteran advanced having difficulty in conversation.  

Based upon the results of the October 2008 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a disability rating in excess of 10 percent.

The Veteran received a second VA audiometric examination in September 2010.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
65
85
LEFT
30
30
55
75

The examination report reflects that the hearing loss had a significant effect on occupation.  Speech recognition scores at that time were deemed too unreliable to score.  As such, the Board will use the Veteran's worst speech discrimination scores during the course of this appeal of 74 percent in the right ear and 78 percent in the left ear in determining the appropriate Roman numerals from Table VI of 38 C.F.R. § 4.85.

Based upon the results of the September 2010 examination, a Roman numeral V is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral III is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a rating of 10 percent is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating; thus, this audiometric evidence does not support a finding of a disability rating in excess of 10 percent.

A third VA audiometric examination was conducted in January 2012.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
65
80
LEFT
30
40
65
75

Speech recognition scores conveyed speech discrimination of 74 percent in the right ear and 78 percent in the left ear.  The examination report reflects that the Veteran again advanced having difficulty in conversation.  

Based upon the results of the January 2012 examination, a Roman numeral V is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a rating of 10 percent is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating; thus, this audiometric evidence does not support a finding of a disability rating in excess of 10 percent.

Finally, a fourth VA audiometric examination was conducted in April 2016.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
75
80
LEFT
50
50
70
85

Speech recognition scores conveyed speech discrimination of 82 percent in the right ear and 80 percent in the left ear.  The examination report reflects that the hearing loss impacted the ordinary conditions of daily life, including the ability to work.  

Based upon the results of the April 2016 examination, a Roman numeral IV is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a rating of 10 percent is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating; thus, this audiometric evidence does not support a finding of a disability rating in excess of 10 percent.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

Further, combining the highest pure tone threshold averages (74 dB in the right ear and 78 dB in the left ear) with the lowest percentages of speech discrimination (61 percent in the right ear and 64 percent in the left ear) reflects that a Roman numeral V is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a rating of 10 percent is derived from Table VII of 38 C.F.R. § 4.85.  Again, the intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating; thus, this audiometric evidence does not support a finding of a disability rating in excess of 10 percent.

The application of the rating schedule to the audiometric findings does not establish entitlement to an increased disability rating for bilateral hearing loss in excess of 10.  The weight of the competent and probative lay and medical evidence of record is against an increased disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Veteran's service-connected bilateral hearing loss was rated as noncompensable (0 percent) prior to May 9, 2008, the date of claim for an increased rating.  The Board has considered whether an increased (compensable) disability rating was warranted at any point during the one year period prior to May 9, 2008, the date of claim.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating of 10 percent or higher for bilateral hearing loss between May 2007 and May 2008, the one year period prior to receipt of claim for increase.  As such, the appropriate effective date for the disability rating of 10 percent for bilateral hearing loss is May 9, 2008, the date of receipt of claim for increase.  See 38 U.S.C.A. 
§ 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Gaston v. Shinseki, 
605 F.3d 979, 984 (Fed. Cir. 2010).

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, statements from the Veteran, along with friends and family, has conveyed hearing loss symptoms of difficulty understanding words during conversations, difficulty talking on the telephone, trouble hearing certain frequencies, difficulty hearing while at higher elevations, and difficulty hearing when the head is in different positions.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not advanced having ceased working due to the service-connected bilateral hearing loss.  At the May 2015 Board videoconference hearing, the Veteran testified to being unemployed since 1988 and receiving Social Security Administration (SSA) disability benefits; however, the Veteran explicitly testified that the unemployment benefits were awarded for a non-service connected back disability.  As such, no testimony was taken on the issue of entitlement to a TDIU.  Further, no other evidence of record indicates that the Veteran's service-connected hearing loss has resulted in unemployability.  As such, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

For the entire initial rating period on appeal, a disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.


REMAND

Service Connection for Hypertension
Addendum Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Hypertension is not a disability subject to presumptive service connection due to herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.

In its July 2015 remand, the Board ordered a hypertension examination and opinion to address, in part, whether herbicide exposure may have caused the currently diagnosed hypertension.  The Veteran received a VA hypertension examination in February 2016.  As the VA examiner failed to render an opinion as to whether herbicide exposure may have caused the diagnosed hypertension, an addendum opinion was obtained April 2016.  Per the addendum opinion, the VA examiner opined that it was less likely than not that the hypertension was related to herbicide exposure: "this has not been linked at all to hypertension" (emphasis added).  No medical journals and/or articles were cited in the addendum opinion.  The Board notes that this opinion is in opposition to the "Veterans and Agent Orange: Update 2012," which is suggestive of an association between herbicide exposure and hypertension.  As such, the Board finds the opinion to be inadequate and remand for a new addendum opinion is necessary.

 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding private treatment records.  Additionally, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from August 2016.

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

1.  Contact the Veteran and request provision of information as to any private medical treatment for hypertension.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of hypertension and/or hearing loss, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of hypertension, not already of record, for the period from August 2016.

3.  Return the February 2016 VA hypertension examination and April 2016 addendum opinion to the VA examiner who conducted the examination for another addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hypertension was caused by herbicide exposure during service?  

In rendering the above opinion, the VA examiner should cite to the medical evidence of record, to include medical journals and articles, relied upon in rendering the opinion.  The VA examiner should also consider the findings of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides in its 2012 report "Veterans and Agent Orange: Update 2012."

4.  Then, readjudicate the issue of service connection for hypertension, claimed as arteriosclerosis, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


